Title: Draft of a Letter to Officers Retired from Service, enclosed to Baron Steuben, [ca. 1] January 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond [ca. 1] Jany. 1781.

The readiness with which the gentlemen who had formerly borne commissions in the regular line made a tender of their services on  the late invasion of their Country, induce me to rely on their aid in repelling the present enemy headed by the blackest traitor who has ever disgraced the American history. With those gentlemen who have continued in service it is not within my powers to give you the priority of rank which you may have formerly held. I must therefore only undertake to preserve it with respect to those, who having been out of commission, shall again come into service on the present occasion. A large body of Militia being called into the field, and likely to be all in by the 20th. instant, I take the liberty of asking the favor of you to accept of a command over them in the rank you formerly held, and that for this purpose you will be pleased to repair within that space of time to Major General Baron Steuben’s headquarters who undertakes to arrange the commands on the principle before laid down.
I have the honor to be with great respect Sir yr very hble Servt.,
The above is a copy of the letter I mean to send to the officers to be called into service. I take the liberty of sending it to Baron Steuben as an explanation of our idea of arranging them.

Th: Jefferson

